DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 23, 25-26, 32, and 34-35  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 23 and 32 recite the method step of “evaluating the first cell sample for malignancies, or abnormalities, or both”.  The invention that was elected without traverse in the reply on 1/22/21, in response to the restriction set forth on 11/23/20, was to a method cell collection and not a method encompassing analysis and/or evaluation.  Claims 23 and 32 appear to be a direct copy of a nonelected dependent claim of Invention I which encompasses a system of cell collection and analysis.  
Claims 25-26 and 34-35 recite the system used in the method further comprising a cell library, which similar to the issues present in claims 23 and 32, are drawn to a feature of a non-elected invention.  Namely, the feature of a cell library is drawn to the treatment embodiments of the present application where the elected invention is drawn to cell collection and not treatment. Claims 25-26 and 34-35 also appear to be direct copies of claimed features from nonelected Inventions I and III.   
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23, 25-26, 32, and 34-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-17, 24, 27-28, 30-31, and 33, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US 20160278747 A1 – previously cited). 
	
For claims 14 and 27, Chin teaches A method of collecting and preparing cells from a body lumen in a patient [entire disclosure – see at least abstract] using a system [most preferably Fig. 23A] that comprises a diagnostics device including a tube [126] having a distal end [end furthest from 136] and a proximal end [end nearest 136], 
(for claim 27) a retraction marker disposed on the tube [absent further structural language limiting the marker, the marker on balloon of Figs. 33-34 when everted or inverted constitutes a marker which is disposed on the tube (via the balloon)][more generally, absent further language which limits the structure of the marker, any variety of physical structure in the embodiments of the tube of Figs. 23-33 could (under BRI)  constitute a “retraction marker” as claimed — such as the distal-most edge of the tube, a proximal hub structure, the filaments of Figs. 27-28, or even the curve show Fig. 22C], 
a balloon [130] having a first end coupled to the distal end of the tube [shown in Fig. 23A], the balloon being disposed in the tube in a first, inverted position [first inverted position shown in Fig. 23A] and movable to a second, everted position [e.g., similar to Fig. 22A], and a sheath [162] coaxial with the tube [verbatim per ¶80] and slidably adjustable relative to the tube [end of ¶82; straightening of ¶80 also requires some form of slidable adjustment between 162 and 126 having 130 thereon], the method comprising: 
everting the balloon into the body lumen; collecting the cells from the body lumen on an outer surface of the balloon when the balloon is everted; [eversion and cell collection upon balloon surface detailed throughout entirety of disclosure and a number of embodiments — consider most succinctly ¶58, ¶64];
	slidably adjusting the sheath relative to the tube such that the sheath covers at least a portion of the everted balloon and at least a portion of the cells collected on the outer surface of the balloon; [deployment of sheath over balloon with sample thereon per end of ¶82]; 
	(for claim 27) wherein the retraction marker used to visualize and confirm that the balloon is protected by the sheath; [e.g., markings of balloon of Figs. 33-34 would not be visible once balloon is retracted or, in the case of a transparent tube as suggested in some embodiments of ¶99, the change in the position / orientation of the markings could also indicate the balloon is inverted and protected by the sheath / tube][to wit: any marker that is used to confirm eversion can thereby be used to confirm inversion by its respective absence / reversal from view]; 
removing the balloon including the ells collected on the outer surface of the balloon from the patient; [removal per ¶82]; 
	separating at least a first portion of the balloon;	and preparing a first cell sample from the cells on the first portion of the balloon. [cutting off balloon and placing into cytological preservative per ¶82 (the placement into preservative constituting sample preparation); consider also final sentence of ¶72].
	
	For claims 15 and 28, Chin teaches the first portion of the balloon is separated into a first receptacle. [placing of balloon into cytological preservative per ¶82 constitutes at least a form of placing balloon portion into a receptacle (i.e., the component holding the cytological preservative)].                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

	For claims 16 and 30, Chin teaches The method according to claim 14, wherein the body lumen is a Fallopian tube, [detailed throughout entire disclosure – see at least abstract], and the balloon is inflated and extended longitudinally into the Fallopian tube during eversion. [e.g., Figs. 5A to 5B, see esp. ¶¶81-82].

For claims 17 and 31, Chin teaches the outer surface of the balloon is textured. [¶64 and ¶82 detailing ridges and wrinkles on balloon surface to collect cells].

For claims 24 and 33, Chin teaches further comprising retaining the first cell sample under conditions suitable for genetic testing of the cells. [end of ¶61, ¶72, ¶76, and end of ¶82]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Oliva (US 20160074022 A1 – previously cited).

For claim 18, Chin fails to teach separating a second balloon portion.  Oliva teaches a method of collecting and preparing cells from a body lumen in a patient [entire disclosure – see at least abstract] comprising a step of obtaining cells from a patient using a collection device [e.g., summarized in ¶¶8-10] and separating first and second portions of the device into (at least) two separate receptacles and preparing additional (at least second) samples from cells collected on the second separated device portion [see esp. ¶9].  It would have been obvious to one of ordinary skill at the time the invention was 

For claim 21, Chin teaches The method of claim 14, wherein the diagnostics device further includes a filament extendable distally of the first end of the balloon, [Figs. 9A-B, Figs. 11A-B, Figs. 14A-B, Figs. 17A-18], wherein the cells are collected on the filament, [second half of ¶68].  

Chin fails to teach the method further comprises separating at least a portion of the filament into an additional receptacle and preparing an additional cell sample from the cells on the filament.  Oliva teaches a method of collecting and preparing cells from a body lumen in a patient [entire disclosure – see at least abstract] comprising a step of obtaining cells from a patient using a collection device [e.g., summarized in ¶¶8-10] and separating first and second portions of the device into (at least) two separate receptacles and preparing additional (at least second) samples from cells collected on the second separated device portion [see esp. ¶9].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the separation step of Chin to incorporate a second separation of a second device portion as taught by Oliva (i.e., separating an additional balloon filament portion and an additional sample preparation when applied to Chin) in order to reduce the need to take multiple samples, achieve .  

Claim(s) 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Strickland (US 5191899 A).

	For claims 22 and 29, Chin fails to teach spinning the receptacle in the centrifuge. However, Chin does teach at the end of ¶61 and the end of ¶72 the cell sample is prepared for a microscope slide. Strickland teaches a method of collecting and preparing cells [abstract] including a step of preparing a cell sample from cells on an instrument portion by spinning a receptacle in a centrifuge.  [abstract, col. 2 ll. 55-60, col. 4 ll. 45-50, col. 8 ll. 60-68].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the sample preparation of Chin to incorporate the centrifuging of the receptacle as taught by Strickland in order to ensure a good microscopic sample is prepared.  As motivated by Strickland cols. 2, 4, and 8. 
	 
Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive.

Other than a statement that none of the references teach or remotely suggest the claimed invention, Applicant does not appear to point out any supposed errors or merits of the rejections offered in the previous office action or as the art may apply to the 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN S MELHUS/           Examiner, Art Unit 3791
/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791